TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 27, 2016



                                      NO. 03-16-00202-CR


                                Magnum John Boyce, Appellant

                                               v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.